DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on May 21, 2021 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 
Claim 2 recites the limitation “the liquid repellent layer comprises a first liquid-repellent layer and a second liquid-repellent layer.” This appears to be in reference to layers 193 and 194 as seen in FIG. 6 of Applicant’s drawings, for example. However, the specification does not describe the embodiment including first and second liquid-repellent layers in sufficient detail such that one of ordinary skill in the art would be enabled to make the invention.
The presence of these layers is disclosed, however the materials used and the process by which these layers are formed are not sufficiently described. Paragraph 0075 discloses that the layers have different surface energies, but nowhere is the actual material presented. While the material of the singular liquid-repellent layer is described in detail, it is not clear whether both 193 and 194 are formed of this material, or made of different materials, and if they are made of the same material it is unclear as to why or how they are formed with different surface energies.
In describing the process of making the device, Applicant discloses that 194 is formed as a sacrificial layer to be removed before finishing the device (see paragraph 0084, for example). However, FIG. 6 shows 194 as being included in the device with the OLED deposited thereover. Thus, it is not clear from the specification how to make the device having the second liquid-repellent layer as claimed. Is the “second liquid-repellent layer” merely a sacrificial portion of layer 192 that is present after the phase-separation step? Or is the “second liquid-repellent layer” something different, of unspecified materials that along with layer 193 is present in a finished device. Do claims 2-5 and 11 claim an intermediate step or a final product? 
Under the broadest reasonable interpretation in view of the specification, the first and second liquid-repellent layers appear to be portions of layer 192 that are separated into two layers by a phase separation step (see Specification paragraph 0082). This separation appears to occur due to the aforementioned differences in surface energy of the first and second liquid-
Paragraph 0077 describes possible liquid-repellent agents, but fails to provide surface energies of each agent or to describe with any degree of specificity what would represent the “first liquid-repellent agent” and “second liquid-repellent agent” in embodiments in which both are used.
Without more detail regarding the nature of layers 193 and 194 in the specification, the limitations of claim 2 are not enabled. As such, claim 2 and claims 3-5 and 11 dependent therefrom are rejected as failing to comply with the enablement requirement.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a portion of the side chain has a ratio between 20% and 30%.” However, it is unclear what “ratio” is being claimed. Is this the ratio of molecular weight of the side chain as a percentage of the whole molecular weight? Is it the ratio of side chain to main chain? What values are being compared? Under the broadest reasonable interpretation in view of the specification it appears the ratio refers to the amount of side chain as compared to the polymer as a whole. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (U.S. Pub. No. 2019/0051712 A1).
Regarding claim 1, Yu discloses a display apparatus comprising:
a substrate (FIG. 3: 10, see paragraph 0026);
a pixel electrode disposed on the substrate (FIG. 3: 20, see paragraph 0046);
a pixel defining layer disposed on the pixel electrode, the pixel defining layer having an opening that exposes a central portion of the pixel electrode (FIG. 1: 20 exposed in opening of 301, see paragraph 0045); and
a liquid-repellent layer disposed on the pixel defining layer, the liquid-repellent layer including an upper surface having a concavo-convex structure (FIG. 1: 302, see paragraph 0026; concavo-structure along upper surface of protrusions also forms convex structure along sidewalls of 302 and upper surface of 301).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Pub. No. 2019/0051712 A1) in view of Shin et al. (U.S. Patent No. 9,818,811 B2).
Regarding claim 2, Yu is silent in regards to the liquid-repellent layer comprises a first liquid-repellent layer and a second liquid-repellent layer, wherein the second liquid-repellent layer is located on the first liquid-repellent layer, the first liquid-repellent layer includes a first liquid-repellent agent, and the second liquid-repellent layer includes a second liquid-repellent agent.
Shin discloses the liquid-repellent layer comprises a first liquid-repellent layer and a second liquid-repellent layer (FIG. 8: 130/160, see col. 7, line 26), wherein the second liquid-repellent layer is located on the first liquid-repellent layer (FIG. 8: 160 located on 130), the first liquid-repellent layer includes a first liquid-repellent agent (see col. 6, line 55), and the second liquid-repellent layer includes a second liquid-repellent agent (see col. 7, line 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Shin to the teachings of Yu such that 
Regarding claim 3, Yu, as previously modified by Shin, discloses each of the first and second liquid-repellent layers has a surface energy of less than 20 dyne/cm2 (see col. 2, line 14). The combination does not explicitly disclose the layers having a different surface energy.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Shin disclosing the general conditions of the surface energies of the liquid-repellent layers, to optimize the surface energy and arrive at the claim 3 limitation. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, Yu, as previously modified by Shin, discloses each of the first and second liquid-repellent layers has a surface energy of less than 20 dyne/cm2 (see col. 2, line 14). The combination does not explicitly disclose the first surface energy is greater than the second surface energy.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Shin disclosing the general conditions of the surface energy of the liquid-repellent layers, to optimize the surface energy ratio and arrive at the claim 4 limitation. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, Yu, as previously modified by Shin, discloses each of the first and second liquid-repellent layers has a surface energy of less than 20 dyne/cm2 (see col. 2, line 14). The combination is silent in regards to the first energy being greater by 4 to 10 dyne/cm2.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Shin disclosing the general conditions of the surface energy of the liquid-repellent layers, to optimize the surface energy and arrive at the claim 3 limitation. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 9, Yu is silent in regards to the thickness of the liquid repellent layer.
Shin discloses a liquid-repellent layer having a thickness of between 30 nm and 100 nm (see col. 8, line 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Shin disclosing the general conditions of the thickness of a liquid-repellent layer, to optimize the thickness and arrive at the claimed range. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, Yu, as previously modified by Shin, discloses an upper surface of the first liquid-repellent layer has a concavo-convex structure (Yu FIG. 1: 302 .
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Pub. No. 2019/0051712 A1) in view of Ito et al. (U.S. Pub. No. 2014/0295149 A1).
Regarding claim 6, Yu discloses the liquid-repellent layer comprises a polymeric material (see paragraph 0044). Yu is silent in regards to the molecular weight.
Ito discloses a liquid-repellent layer comprising a polymer having a molecular weight between 1,000 and 50,000 (see paragraph 0066). It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Ito, including the specific polymer of the liquid-repellent layer, to the teachings of Yu. The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material for its use as a hydrophobic layer in a semiconductor device, and the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. 
Furthermore, it would have been obvious to one of ordinary skill in the art from the teachings of Ito to arrive at a polymer within the claimed molecular weight range of between 8,000 and 20,000. The motivation to do so is that Applicant’s claimed range lies inside the range disclosed by Ito, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 7, Yu, as previously modified by Ito, discloses the polymeric material comprises a main chain and a side chain (see Ito paragraph 0061-0063, the polymer made up of multiple chain units). Ito discloses the main chain preferably from 30 to 90% of the polymer (see paragraph 0068). Thus, under the broadest reasonable interpretation, Ito discloses the side chain ratio is from 10 to 70%. 
Applicant claims a side chain ratio of 20% to 30%.
It would have been obvious to one of ordinary skill in the art from the teachings of Ito to arrive at a polymer within the claimed side chain ratio. The motivation to do so is that Applicant’s claimed range lies inside the range disclosed by Ito, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Pub. No. 2019/0051712 A1) in view of Ito et al. (U.S. Pub. No. 2014/0295149 A1) as applied to claim 6 above, and further in view of Hou et al. (U.S. Pub. No. 2014/0329056 A1).
Regarding claim 8, the combination of Yu and Ito discloses the polymeric material as discussed above from claim 6. The combination is silent in regards to the glass transition temperature.
Hou discloses a liquid-repellent layer having a glass transition temperature of between 100 and 350 degrees C (see paragraph 0051). 
Applicant claims a temperature of below 200 degrees C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Hou disclosing the general conditions of glass transition temperatures in liquid-repellent polymers, to optimize the temperature and arrive at the claimed range. The motivation to do so is that "where the general In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Pub. No. 2019/0051712 A1).
Regarding claim 10,Yu discloses the concavo-convex structure has a pattern in which a convex and a concave portion are repeatedly arranged (FIG. 1: 302 formed in a repeated fashion with concave portions therebetween). Yu discloses the convex portion has a width between 0.5 and 5 µm and the concave portion has a second width between 0.5 and 5 µm (see paragraph 0039). 
Applicant claims first and second widths between 0.01 and 3 µm.
It would have been obvious to one of ordinary skill in the art from the teachings of Yu to arrive at the claimed widths. The motivation to do so is that Applicant’s claimed range overlaps the range disclosed by Yu, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819